
	

114 HRES 161 IH: Expressing support for designation of September 18 as “National Innovation in Education Day”.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Peters (for himself, Mr. Hanna, Mr. Vargas, Ms. Clarke of New York, Mr. Lipinski, Mr. Rangel, Mr. Polis, Mrs. Napolitano, Ms. Jackson Lee, Mr. McDermott, and Mr. Conyers) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of September 18 as National Innovation in Education Day.
	
	
 Whereas a growing number of schools have embraced a curriculum that highlights the importance of technological advancement;
 Whereas incorporating technology into classrooms, including the additions of personal computers, tablet devices, eBooks, and SmartBoards, has not only cut classroom expenses but has also inspired students to become more engaged in their own education;
 Whereas studies have shown that 65 percent of educators believe that students are more productive today than they were several years ago, due to the increased use of technology in the classroom;
 Whereas 90 percent of tablet-owning college students think tablets are valuable for education and 6 in 10 high school seniors and college students think that tablets help students study more efficiently and perform better in class;
 Whereas the percentage of students who rated either proficient or advanced was 49 percent higher in flipped classrooms that integrated tablets into the curriculum than in traditional classrooms; Whereas studies have proven that students using tablets saw their math test scores increase 20 percent in 1 year compared to students using traditional textbooks;
 Whereas students in classrooms that implemented video lectures saw a 14 percent increase in GPA compared to traditional classroom settings;
 Whereas students who have been exposed to technology and creative teaching methods in the classroom will be more readily prepared for a career in science, technology, engineering, and mathematics (STEM) related fields;
 Whereas the implementation of integrated education technology initiatives has led to 21 percent composite achievement rate increases and 25 percent graduation rate increases over 5 years;
 Whereas technological advancement in the classroom offers unique ways to incorporate the arts into STEM education, referred to as STEAM education, providing students an opportunity to more easily engage with the arts that studies show is correlated with higher SAT scores and professional academic achievement;
 Whereas schools that emphasize personalized learning environments, integration of arts and technology in project based learning, and development of deeper learning skills have highly successful graduation rates, with up to 98 percent of their graduates enrolled at an institution of higher education;
 Whereas the implementation of project-based learning focused on STEM has led to 62 percent of students being the first generation in their families to enroll in an institution of higher education and a near zero secondary school dropout rate;
 Whereas 74 percent of pre-K through 12th-grade teachers say technology enables them to reinforce and expand on content and respond to a variety of learning styles, as it gives them the flexibility to teach to individual students’ strengths;
 Whereas different programs or devices can be implemented for collaborative learners while other programs may better suit those students who prefer to work individually;
 Whereas 75 percent of teachers in low-income communities said that they wished to have more technology in the classroom due to a lack of updated textbooks and materials; and
 Whereas September 18 would be an appropriate date to designate as National Innovation in Education Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of “National Innovation in Education Day” to recognize the advances that the Nation’s schools have made incorporating both creative teaching methods and technology into the classroom;
 (2)recognizes the importance of creative teaching methods as a means of engaging students in their education and inspiring more students to pursue higher education;
 (3)recognizes that technological advancements within the classroom prepare students for a more information-driven market, thus closing the gap between education and the workforce by allowing students to obtain the skills necessary for employment in competitive science and technology fields in the United States; and
 (4)recognizes the achievements of outstanding educators who have exemplified the innovative teaching methods listed above.
			
